   Case 3:17-cv-00601-MHL Document 187-7 Filed 03/21/20 Page 1 of 2 PageID# 2988




 From:      "Steven S. Biss" <stevenbiss@earthlink net>
 Date:      Wednesday, March 11, 2020 7:30 PM
 To:        "Frank, Terry C." <tcfrank@kaufcan.com>; "Jason Goodman" <truth@crowdsourcethetruth.com>
 Cc:        "Steven Biss" <stevenbiss@earthlink.net>; "Robert Steele" <robert.david.steele.vivas@gmail.com>
 Subject:   Re: Comments to proposed Joint Final Pretrial Order

Terry,

Plaintiff would agree to extend the deadline for filing the Final Pretrial Order to March 17, provided I
have Mr. Goodman's parts tomorrow. I am not inclined to extend the deadline further.


Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Tel.: (804) 501-8272
Fax: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

From: Frank, Terry C.
Sent: Wednesday, March 11, 2020 6:20 PM
To: Jason Goodman
Cc: Steven Biss
Subject: RE: Comments to proposed Joint Final Pretrial Order

The final pretrial conference is March 19, and per the initial pretrial order, the joint stipulations, etc. are
due 7 days before. I’d be amenable to a joint motion for extension of time closer to trial date or even a
day or two before the final pretrial.



Terry C. Frank
Kaufman & Canoles, P.C.
Two James Center
1021 East Cary Street, Suite 1400
Richmond, VA 23219-4058

T (804) 771.5745
F (888) 360.9092
tcfrank@kaufcan.com
www.kaufCAN.com


From: Jason Goodman <truth@crowdsourcethetruth.com>
Sent: Wednesday, March 11, 2020 6:16 PM
To: Frank, Terry C. <tcfrank@kaufcan.com>
   Case 3:17-cv-00601-MHL Document 187-7 Filed 03/21/20 Page 2 of 2 PageID# 2989


Cc: Steven Biss <stevenbiss@earthlink.net>
Subject: Re: Comments to proposed Joint Final Pretrial Order

Please indicate by what authority this document is to be filed tomorrw.


      On Mar 11, 2020, at 5:14 PM, Frank, Terry C. <tcfrank@kaufcan.com> wrote:

      Gentlemen-
      Please see attached our comments to the stipulations, facts presented and triable issues
      with redline and clean versions. I will send my exhibits and objections to exhibits tomorrow
      afternoon.

      Mr. Goodman- We need to file this tomorrow and need your input on stipulations and any
      exhibits you intend to use. Please send those with enough time for us to comment before
      filing tomorrow by 5:00.

      Regards,

      Terry

      Terry C. Frank
      Kaufman & Canoles, P.C.
      Two James Center
      1021 East Cary Street, Suite 1400
      Richmond, VA 23219-4058

      T (804) 771.5745
      F (888) 360.9092
      tcfrank@kaufcan.com
      www.kaufCAN.com




      The information contained in this electronic message is legally privileged and
      confidential under applicable law, and is intended only for the use of the individual
      or entity named above. If you are not the intended recipient of this message, you
      are hereby notified that any use, distribution, copying or disclosure of this
      communication is strictly prohibited. If you have received this communication in
      error, please notify Kaufman & Canoles at (757) 624-3000 or by return e-mail
      to helpdesk@kaufcan.com, and purge the communication immediately without
      making any copy or distribution.

      <Redline_TCF Comments_Joint Proposed Final Pretrial Order-1_18246034(2).PDF><Joint
      Proposed Final Pretrial Order_18244353(2).DOC>
